an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Burke, J.), dated December 19, 2003, which denied their motion for summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, without costs or disbursements, and the motion is granted.
In support of their unopposed motion for summary judgment on the issue of liability, the plaintiffs’ demonstrated their prima facie entitlement to judgment as a matter of law (see Velazquez v Denton Limo, Inc., 7 AD3d 787 [2004]; Christian v Audi of Am., 233 AD2d 289 [1996]). Thus, the plaintiffs’ motion for summary judgment on the issue of liability should have been granted. Prudenti, P.J., Ritter, Cozier and Skelos, JJ., concur.